No.    85-409

                    I N THE SUPREME COURT O F THE S T A T E O F MONTANA

                                                       1986




I N RE THE MARRIAGE OF
CHARLES M. CRUIKSHANK,                 111,

                       P e t i t i o n e r and A p p e l l a n t ,



SARAH K .    CRUIKSHANK,

                       R e s p o n d e n t and R e s p o n d e n t .




A P P E A L FROM:      D i s t r i c t C o u r t of t h e E i g h t h J u d i c i a l D i s t r i c t ,
                       I n and f o r t h e C o u n t y of C a s c a d e ,
                       T h e H o n o r a b l e T h o m a s M c K i t t r i c k , Judge p r e s i d i n g .


COUNSEL O F RECORD:


          For A p p e l l a n t :

                       Baiz & Olson;           K e n n e t h R.      Olson,    Great F a l l s , Montana

          F o r Respondent:

                       L e a p h a r t Law F i r m ;    C.    W.     Leaphart,      Helena, Montana




                                                       S u b m i t t e d on B r i e f s :   Jan. 23,     1986

                                                          Decided:        June 1 9 , 1986


               ,UI\!   : 5986
                       . ,J
Filed:




                                                       Clerk
Mr. Justice William E. Hunt, Sr., delivered the Opinion of
the Court.


       Charles Cruikshank appeals the order of the District
Court of the Eighth Judicial District granting his former
wife legal custody of the parties' children and distributing
the assets of the marital estate.                 We affirm the order of the
District Court.
       The appellant raises two issues on appeal:
       1.   Whether the District Court erred in granting Sarah
Cruikshank    legal custody of the parties' minor children?
       2.   Whether the District Court erred in distributing the
parties' assets?
       Charles and Sarah Cruikshank married in 1967.                    Together
they    bought      a    home   in    New    Orleans,        Louisiana.       The
downpayment was made by Sarah's family.                   Both parties were
college educated and employed in sales.                  One child was born
to the parties while they were in Louisiana.                     In 1972, they
moved to Spokane, Washington, where Charles was employed by
Sarah's     father and      attended        law    school.      Sarah     stopped
working outside the home.             The proceeds of the sale of their
New Orleans home were invested in a new home in Spokane.
Another     child was born           in Spokane.        Soon after Charles
graduated from law school, Charles' position with Sarah's
father was terminated.           In 1976, the parties moved to Great
Falls, Montana, where they bought another home and Charles
began the practice of law.               In 1976, Sarah's father died
leaving     her     property     worth       approximately       $1     million.
Charles,     with       other   attorneys,         represented    his     wife ' s
interest in defending her share of the distribution of her
father's estate against a challenge by another family member.
The parties dissolved their marriage in May, 1984.
       The first issue presented concerns the custody of the
minor children.      The only argument presented by Charles to
support his request for joint custody is based in Montana's
policy favoring joint custody.         Sarah responds that Montana
policy favors, but does not mandate, joint custody.              We find
that    the   District   Court   carefully    considered     the      best
interests of the children and the recommendations of the
children's guardian ad litem before awarding sole custody to
Sarah with reasonable visitation for Charles.              Charles has
attempted     to   supplement    the   record    created    at        trial
concerning custody, by filing an affidavit concerning the
current residence of one of the children.              We will not
consider any material outside the record developed at trial.
Sadler v. Hart (Mont. 1986), 715 P.2d 50, 43 St.Rep. 434.
       Secondly,   Charles   appeals    the   distribution       of    the
marital assets made by the District Court.        He complains that
the District Court erred in not clearly identifying some of
the property, in placing values on some of the assets and in
not weighing more heavily his contribution to the creation
and maintenance of the marital assets.
       We recently explained:
       It is well established that the District Court has
       wide discretion in equitably dividing property and
       its judgment will not be altered on appeal unless a
       clear abuse of discretion is shown.
In re Marriage of White (Mont. 1985), 708 P.2d 267, 268, 42


       This Court recognizes that the trial court must
       evidence the basis of its ultimate conclusion and
       findings of    fact.      However, the statutory
       guidelines promulgated in § 40-4-202, MCA, were not
       designed as requisite criteria to be individually
       itemized in every property distribution decree.
In re Marriage of Ziegler (Mont. 1985), 696 P.2d 983, 987, 42
St.Rep. 298, 302.
      The evidence in the record is sufficient to support the
findings upon which the District Court based the division of
property.    Those findings also indicate the court considered
the   relevant      statutory    factors.           The   evidence    clearly
supports the finding that both parties contributed to the
equity in their residence in Great Falls, but that the other
real property in the marital estate was derived from Sarah's
devise under her father's will.              There is no evidence in the
record    mandating     a   finding     by    the    court    that   Charles'
representation of his wife's interest in the controversy over
distribution of her father's estate significantly increased
her share.        The District Court's determination that Sarah's
devise should be considered a gift to Sarah is supported by
sufficient credible evidence in the record.                    This property
should remain in her hands.        In re Marriage of Herron (1980),
186 Mont. 396, 608 P.2d 97.
      Furthermore, the District Court determined                     from the
evidence    that    Sarah ha5     paid       all    the payments     on   real
property owned by the parties; paid all the family's expenses
since 1976 except for some groceries paid for by Charles; and
even loaned her husband the purchase price of the computer
used in his law office.          These findings adequately support
the order of the District Court in awarding most of the real
property and household contents to Sarah.                     Therefore, we
believe     the     District    Court    adequately          considered   the
contributions of both parties in acquiring and maintaining
their properties.
      Finally, the District Court heard evidence from three
experts concerning the value of silver flatware and jewelry
owned by the parties.   From this evidence the District Court
determined the reasonable value of those assets.       Because
most of the silver and jewelry was left to Sarah by her
parents or bought with money from her devise, the District
Court properly awarded most of these items to Sarah.   Charles
received those pieces of jewelry he had bought as gifts for
Sarah.
     Although under the District Court's distribution of the
marital estate, Sarah received a much greater proportion than
Charles, the equity of this distribution is supported by the
facts.   Myers v.    Meyers   (Mont. 1984), 682 P.2d 718, 41
St.Rep. 990.   The order of the




We Concur:
                 /
                 -
                 '